Exhibit 10.13


 


OCTOBER 11, 2004


 

 

John Laskey

11 Vista Lesina

Newport Coast, CA 92657

 

 

Dear John:

 

On behalf of MSC.Software Corporation, I am pleased to offer you the position of
Senior Vice President, CFO.  This position reports to Frank Perna, Chairman and
CEO, and is located in Santa Ana, CA.

 

We are offering you a base salary of $250,000.00 annually, paid semi-monthly. 
In addition to your base salary, you will be eligible to participate in the
Executive Bonus Program that is targeted at 50% of your base salary.

 

As part of your overall compensation package, you will receive stock options
covering 150,000 shares of MSC.Software common stock, granted upon Board
approval (such options to have a per share exercise price equal to the fair
market value of a share of our stock on that date). Additionally, as a
continuing MSC executive, you will receive a grant of stock options covering
50,000 shares of MSC.Software common stock upon the 1st anniversary of your
start date (such options to have a per share exercise price equal  to the fair
market value of a share of our stock on that date).

 

You will also be granted, upon Board approval, a one-time special right to
purchase 100,000 shares of restricted MSC.Software common stock at a per share
price of $7.00, such right exercisable only for 10 business days after your
start date.  As Frank mentioned, we hope you would purchase at least half of the
special grant during that period.  The options will be subject to the terms and
conditions of the MSC.Software Corporation 2001 Stock Option Plan and the terms
and conditions of a stock option agreement to be prepared by MSC.Software (which
will be in substantially the form of stock option agreement currently used by
MSC.Software with respect to employee stock

 

--------------------------------------------------------------------------------


 

option grants under such plan).  (Such terms and conditions include, without
limitation, vesting requirements, termination provisions, and adjustment
provisions with respect to stock splits and similar events).  Your restricted
stock purchase right will be subject to the terms and conditions of a restricted
stock purchase agreement to be prepared by MSC.Software (which will include
customary investment representations and a 1-year cliff vesting requirement
pursuant to which MSC.Software will have the right to repurchase (at the lower
of the price you pay for the shares or the then fair market value of the shares)
the shares if your employment terminates for any reason before the first
anniversary of your hire date.

 

You are eligible to receive Executive Company Benefits, (including medical,
deferred compensation, and participation in our Auto allowance program) as in
effect from time to time.  Your monthly auto allowance will be $1080.00 per
month.

 

The proposed start date for this position is Monday, October 18, 2004. Please
signify your acceptance of our offer by signing the enclosed copy of this letter
and faxing it to me at 714-784-4289.  Please also mail a copy of the signed
originals to me. This offer is valid until the close of business Wednesday,
October 13, 2004.

 

By accepting this position with MSC.Software, you represent MSC.Software that:
(1) the execution and delivery of this letter agreement by you and MSC.Software
and the performance by you of your duties for MSC.Software will not constitute a
breach of, or otherwise contravene, the terms of any other agreement or policy
to which you are a party or otherwise bound; (2) that you have no information
(including, without limitation, confidential information and trade secrets) of
any other person or entity which you are not legally and contractually free
disclose to MSC.Software; (3) that you are not bound by any confidentially,
trade secret or similar agreement with any other person or entity.

 

The United States Government requires MSC.Software Corporation to verify your
eligibility for U. S. employment and identity.  Proof of citizenship or
immigration status and a valid Social Security card will be required upon
commencement of employment.  You will also be required to sign and abide by a
confidentiality and inventions agreement in the form provided to you by
MSC.Software.

 

Although we hope that our relationship will be mutually rewarding, your
employment with MSC.Software is “at-will”, which means that either you or
MSC.Software can terminate the employment relationship at any time, with or
without cause.  The “at-will” nature of your employment cannot be changed or
modified except in writing signed by the Chief Executive Officer of
MSC.Software. This letter agreement contains all of the terms of your employment
and supercedes all prior and contemporaneous negotiations

 

2

--------------------------------------------------------------------------------


 

and agreements with respect thereto.  There are no representations, warranties,
or other agreements with respect to your employment except as expressly set
forth herein.

 

We are looking forward to welcoming you to the MSC.Software team.  Please feel
free to contact me at (714) 444-5152 if you have any questions.

 

Sincerely,

 

 

 

 

 

Rich Lander

 

Vice President, Human Resources

 

 

 

 

 

Enclosures:

Benefits Summary

 

 

 

 

 

Offer Accepted:

 

 

 

 

 

/s/ John J. Laskey

 

10/12/04

 

Signature

Date Signed

 

 

 

 

Start Date:

10/18/04

 

 

 

 

 

 


CC: FRANK PERNA


 

 

2

--------------------------------------------------------------------------------